Citation Nr: 0425765	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  02-05 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1946 to April 
1948.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2001 RO decision which reopened the veteran's 
claim for service connection for PTSD but denied the claim on 
the merits.  In June 2004, the veteran testified at a Travel 
Board hearing at the RO.
                                       
The undersigned notes that the Board previously denied the 
veteran's claim in March 1998.  In May 2001, the RO 
determined that new and material evidence had been submitted 
to reopen the claim.  The RO then proceeded to deny the claim 
on the merits.  Although the RO may have determined that new 
and material evidence was received to reopen the claim, the 
Board is not bound by that determination and must 
nevertheless consider whether new and material evidence has 
been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  

Upon consideration of the evidence the Board finds that new 
and material evidence, in the form of hearing testimony, lay 
statements, and military records, has been submitted since 
the Board's March 1998 decision, and thus the claim is 
considered reopened.  As such, the Board will review the 
claim on a de novo basis.  38 U.S.C.A. §§ 5108, 7104; Evans 
v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991). 


FINDING OF FACT

During service the veteran did not engage in combat with the 
enemy, and it is not shown by credible supporting evidence 
that a stressor, which might lead to PTSD, occurred during 
service.





CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from June 1946 
to April 1948.  His service personnel records and DD-214 show 
that he served with Company B of the 738th Military Police 
(MP) Battalion, and was stationed in the Philippines from 
October 1946 to March 1948.  He was a provost sergeant of a 
general prisoner barracks stockade.  His assignment entailed 
maintaining order and carrying out military regulations.  He 
did not receive combat citations, badges, or other combat 
decorations.  His service medical records are negative for 
any indication of a psychiatric disorder.

In a written statement submitted to the RO in August 1994, 
the veteran reported that his job in the stockade included 
the execution of American prisoners and Japanese prisoners of 
war (POWs).  He was allegedly chained to an American prisoner 
for 12 hours prior to his execution.  He was also not armed 
while working in the stockade and, as a result, feared for 
his life while performing bed checks on the prisoners.

In February 1995, the veteran was given a VA psychiatric 
examination.  He described the stressful events which he 
claimed to have experienced during service, including 
assisting in executions and performing bed checks in the 
stockade.  He further stated that on Christmas Day in 1947, 
he participated in the execution of 13 Japanese prisoners.  
Following mental examination, the examiner diagnosed chronic 
PTSD.

The RO provided a summary of the veteran's alleged inservice 
stressors to the United States Army and Joint Service 
Environmental Support Group, now renamed the United States 
Armed Services Center for Unit Records Research (USASCURR), 
for verification.  In September 1996, the USASCURR provided 
1947 and 1948 unit histories of the veteran's police 
battalion.  The unit's mission included operating the General 
Prisoner Branch Stockade, guarding Japanese POWs, and 
furnishing security guards at social functions at the 
American Embassy.  The veteran's company's (Company B) 
mission included conducting MP patrols in the area of Manila, 
training MPs at Camp Angeles, and acting as a 24 hour alert 
patrol.  The history did not mention that Japanese or 
American prisoners were executed on December 26, 1947, or at 
any time.  

The USASCURR noted that anecdotal incidents, although they 
may be true, are not researchable, and that stressors such as 
the veteran's allegation that he was not armed are seldom 
found in the combat records.

In an October 1996 written statement, the veteran provided 
names of fellow soldiers who reportedly knew about the 
inservice executions.  He further stated that people were 
often attacked by prisoners while conducting bed checks and 
had to be rescued.

In January 1997, the veteran testified at a hearing at the 
RO.  He described his inservice stressful events associated 
with being an MP, and described another event when he was 
taken hostage twice during riots.  Although he reported that 
the American Red Cross lived inside the Japanese stockade, 
his unit reportedly executed 13 Japanese prisoners on 
December 25, 1947.  He stated that General McArthur and 
President Truman ordered the executions.  The veteran further 
alleged that he was beaten by three prisoners and stuck with 
a knife twice.  He denied being in contact with any of his 
fellow soldiers since service.  He had attempted to find 
names in telephone directories but was unsuccessful.

In March 1998, the Board denied the veteran's claim for 
service connection for PTSD.  He did not appeal this 
decision, and it became final.

In November 2000, the veteran submitted an application to 
reopen his claim for service connection for PTSD.  

Morning Reports from the General Prison Branch Stockade 
received in December 2000 show that the veteran's name was 
indicated on reports from December 17, 1946 and also from 
March 24 (year is illegible).  No further information was 
indicated.

Unit histories of the veteran's police battalion from October 
1946 and January through June of 1948 were also submitted.  
These records show that the unit's mission during these times 
included work on various projects on the post, performing 
military police duties in the Manila area, participating in 
military funeral services, and furnishing escort patrols for 
escort convoys and high-ranking dignitaries of the 
government.  These histories did not mention any of the 
inservice stressor events alleged by the veteran as the bases 
for his PTSD.

The veteran also submitted two photos which show the entrance 
to the 65th Station Hospital Compound and the General 
Prisoner Branch Stockade.

In a lay statement received in August 2003, a fellow service 
member indicated that he served with the veteran in the 
General Prison Branch Stockade from 1946 to the summer of 
1947.  It was indicated that the veteran was an exterior 
guard, and experienced two major riots in which the people 
were better armed than the guards.  It was indicated that the 
camp was attacked twice during a civil war, and the veteran 
was chained to a prisoner who was to be hung during the last 
12 hours of the prisoner's life.  It was further noted that a 
prison break occurred during the veteran's service, and that 
he was unarmed during his work inside the prison.

In June 2004, the veteran testified at a Travel Board hearing 
at the RO.  He stated that he served as an exterior guard at 
the General Prison Branch Stockade during his military 
service.  He reiterated details of several alleged stressor 
events, including riots, an execution, an escape by 
prisoners, sniper attacks, being held hostage twice, being 
assaulted by prisoners, and having to execute 13 Japanese 
prisoners of war on Christmas Day in 1947.  At the hearing, 
the veteran submitted newspaper articles describing the 
results of an experiment in which prison guards behaved 
inappropriately towards their prisoners after serving as 
prison guards for only a short time.

II.  Analysis

A.  VCAA

The Board notes that, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claims on appeal have been accomplished.  
Through the June 2003 and July 2003 letters from the RO to 
the veteran regarding his claim, the April 2002 statement of 
the case (SOC), and the April 2004 supplemental statement of 
the case (SSOC), the RO has notified the veteran and his 
representative of the legal criteria governing the claim, the 
evidence that has been considered in connection with his 
appeal, and the bases for the denial of his claim.  At 
hearing before the Board, the veteran and the undersigned 
underwent a detailed review of the medical evidence of record 
and the veteran's alleged stressors in service.

Consequently, the Board finds that the veteran has received 
sufficient notice of the information and evidence necessary 
to support his claim, and has been afforded ample opportunity 
to submit such information and evidence.  

The Board finds that the RO's June 2003 and July 2003 letters 
to the veteran, along with other communications issued by the 
RO to the veteran, satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).

In addition to the above-cited authority, the Board points 
out that in the recent decision of Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court appears to indicate that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to his claims.  

With regard to the duty to inform the veteran of the evidence 
that is needed to substantiate the claim (the first Pelegrini 
notice requirement), the June 2003 letter (pages 2, 3, and 6) 
notify the veteran of the evidence that is needed to reopen a 
previously denied claim and establish service connection.  
With regard to the duty to notify the veteran what evidence, 
if any, is to be obtained by the VA (the second Pelegrini 
notice requirement), the June 2003 letter (pages 1 and 5) 
note the actions the RO will undertake.  With regard to the 
duty to notify the veteran what evidence, if any, is to be 
provided by the claimant (the third Pelegrini notice 
requirement), the June 2003 letter (pages 1 through 3) and 
the July 2003 letter (pages 1 and 2) notified the veteran of 
evidence the VA needed from him.  With regard to the duty to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to his claim (the fourth 
Pelegrini notice requirement), in the June 2003 letter (pages 
1 through 3), the RO indicates all evidence that the veteran 
should provide which is relevant to his claim.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  See 38 U.S.C.A 
§ 7261(b) (West 2002) (providing that "[i]n making the 
determinations under [38 U.S.C.A. § 7261(a)], the Court shall 
take due account of the rule of prejudicial error.").  

The Board notes that, in the case on appeal, the documents 
meeting the VCAA's notice requirements were provided to the 
veteran after the May 2001 rating action.  However, following 
the issuance of the May 2001 rating action, the RO issued 
letters to the veteran meeting the Pelegrini requirements.  

In any event, in this case, any lack of full Pelegrini notice 
prior to a rating action has not, in any way, prejudiced the 
appellant.  As indicated above, the RO issued the June 2003 
and July 2003 letters and the SOC and SSOC explaining what 
was needed to substantiate the claim and the veteran was 
thereafter afforded the opportunity to respond.  The RO 
specifically notified the veteran of the VCAA duties to 
notify and assist.  Hence, the Board finds that any failure 
on VA's part in not completely fulfilling the VCAA notice 
requirements prior to the RO's initial adjudication of the 
claims is harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102.  

The Board also finds that the duty to assist the veteran has 
been met in this case.  Relevant medical records have been 
obtained and a VA examination has been provided.  The veteran 
has testified at hearings in January 1997 and June 2004.  An 
attempt has been made to corroborate the veteran's claimed 
inservice stressors through USASCURR.  The veteran's 
representative has submitted additional military records 
regarding the veteran's service, and neither the veteran nor 
his representative have indicated that there is any 
outstanding pertinent evidence that the RO has not already 
obtained or attempted to obtain that could be obtained.  
Review of this case indicates no pertinent medical evidence 
that would support the veteran's claim is available.  Under 
these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding with a decision at 
this time.  

Regarding the critical question in this case, stressor 
verification, the undersigned and the veteran underwent a 
detailed review of his stressors at a hearing held before the 
Board at the RO.  Based on this detailed testimony, the Board 
must find that none of the veteran's statements provide a 
basis for the Board to remand this case to the RO in order to 
confirm the veteran's alleged stressors in service.  The 
veteran has not provided information regarding his stressors 
that could be confirmed by the VA at this time.  In this 
regard, the Board must note the extensive efforts already 
taken in order to confirm the veteran's stressors, with no 
success.  This issue will be discussed below.   

The Board notes, moreover, that the Court has held that the 
VCAA is not applicable in all cases.  The Court has concluded 
that the VCAA is not applicable where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  

B.  Service connection for PTSD

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  Service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  
The VA regulation was changed in June 1999 to conform to the 
U.S. Court of Appeals for Veterans Claims (Court) 
determination in Cohen v. Brown, 10 Vet. App. 128 (1997).  As 
the Cohen determination and the new regulation were in effect 
when the RO reviewed this case, the Board finds no prejudice 
to the veteran in proceeding with this case at this time. 

The record before the Board demonstrates that PTSD has been 
diagnosed.  Notwithstanding, as stated by the Court, "[j]ust 
because a physician or other health professional accepted the 
appellant's description of his active service experiences as 
credible and diagnosed the appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for post-traumatic stress disorder."  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  See Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).  

The starting point for analyzing a claim of service 
connection for PTSD is a determination whether there is 
evidence of one or more "stressors."  The question of a 
"stressor" also bears upon credibility determinations, as 
certain veterans who "engaged in combat with the enemy" 
gain evidentiary presumptions.   38 C.F.R. § 3.304(d).  Under 
the controlling regulation, there must be credible supporting 
evidence that the claimed service stressor actually occurred.  
38 C.F.R. § 3.304(f).  The existence of an event alleged as a 
"stressor" that results in PTSD, though not the adequacy of 
the alleged event to cause PTSD, is an adjudicative, not a 
medical determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-
98 (1993).

Under the framework established in Zarycki, 6 Vet. App. at 
97-98, the Board must make an explicit determination as to 
whether the veteran engaged in combat with the enemy.  The 
question of what evidence is considered satisfactory proof 
that a veteran engaged in combat with the enemy was addressed 
by the VA General Counsel in VAOPGCPREC 12-99 (October 18, 
1999), when the General Counsel held that the plain language 
of 38 U.S.C.A. § 1154(b) requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  It was indicated that the determination as 
to whether a veteran "engaged in combat with the enemy" 
necessarily must be made on a case-by-case basis with 
reference to the general statutory standards.  Evidence that 
the veteran participated in attacking or defending an attack 
of the enemy would ordinarily show he had engaged in combat.  
The Court has indicated that evidence submitted to support a 
claim that a veteran engaged in combat may include the 
veteran's own statements and an "almost unlimited" variety 
of other types of evidence.  Gaines v. West, 11 Vet. 
App. 353, 359 (1998).  

In Gaines, the Court stated that 38 U.S.C.A. § 1154(b) does 
not require the acceptance of the veteran's assertions that 
he engaged in combat.  Id. at 359.  The Court has made clear 
that the VA cannot ignore the veteran's assertions and must 
evaluate his statements along with all other relevant 
evidence.  Id. 

Here, the Board finds that the veteran did not engage in 
combat with the enemy as defined within 38 U.S.C.A. § 
1154(b).  Service personnel records and medical records do 
not support the contention that he did.  His decorations do 
not provide a basis to conclude that he was ever exposed to 
combat during his active service.  His own contentions would 
not support such a finding.  Accordingly other credible 
supporting evidence for the stressors in service must be 
provided.  

A 1995 VA examination given to the veteran resulted in a 
diagnosis of chronic PTSD.  However, regardless of diagnosis, 
service connection for PTSD also requires satisfactory proof 
of a service stressor.  A medical provider cannot provide 
supporting evidence that the claimed in-service event 
actually occurred based on a post-service medical 
examination.  Moreau v. Brown, 9 Vet. App. 389, 395-6 (1996).  

The veteran maintains that he has PTSD from stressors from 
his World War II service during his 1946 to 1948 active duty 
in the Army.  The veteran's service records indicate that he 
served in the Philippines during and after World War II as an 
exterior guard at the General Prison Branch Stockade.  
Service records show no combat decorations or other evidence 
of participation in combat.  As it is not shown the veteran 
engaged in combat, his assertions of service stressors are 
not sufficient to establish the occurrence of such events.  
Rather, official service records or other credible supporting 
evidence must establish his alleged service stressors.  38 
C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 
(2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. 
Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 
283 (1994).  Under DSM-IV, concerning a diagnosis of PTSD, a 
sufficient stressor is one in which a person has been exposed 
to a traumatic event in which the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others; and the 
person's response involved intense fear, helplessness, or 
horror.  See 38 C.F.R. § 4.125; Cohen, supra.  

The veteran alleges numerous service stressors such as 
experiencing riots, executions, an escape by prisoners, 
sniper attacks, being held hostage twice, being assaulted by 
prisoners, and having to execute 13 Japanese prisoners of war 
on Christmas Day in 1947.  The RO attempted to verify these 
alleged stressors through USASCURR, but unit histories 
supplied do not provide evidence that the veteran 
participated in combat activities, or was generally involved 
in what might be a stressor experience, or confirm any of the 
many stressors, and in fact provide only negative evidence 
against this claim as one would assume that such events as 
those cited wound be part of the veteran's unit record.  

Given the number of events the veteran has cited, and the 
extensive records that the RO and others have obtained 
regarding the veteran's service, the fact that none of the 
veteran's alleged stressors are noted within the detailed 
records obtained only provides negative evidence against this 
claim.

While the lay statement submitted by a fellow service member 
corroborates the veteran's stressor regarding being chained 
for 12 hours to a prisoner who was to be hung, the VA 
examiner who found PTSD did not indicate that such stressor, 
standing alone, produced sufficient impairment as to result 
in PTSD.  The Board is unable to find that there is a 
verified stressor which is shown to have led to the 
development of PTSD and the statement of the fellow service 
member is outweighed by evidence obtained regarding the 
veteran's military service. 

It is the finding of the Board that a detailed review of the 
veteran's stressors by the veteran and the undersigned at the 
RO did not lead to a cited stressor that could be confirmed 
by the VA.  Records obtained by the VA, which have been 
reviewed in detail, only provide negative evidence against 
this claim.

The weight of the credible evidence establishes that a 
stressor that led to PTSD did not occur in service.  Thus, 
regardless of diagnosis, service connection for PTSD may not 
be granted.  The veteran may apply to reopen his claim in the 
future, by submitting independent evidence to corroborate a 
service stressor, or by submitting sufficiently detailed 
information as would permit the VA to again attempt stressor 
verification through the service department.  See 38 C.F.R. 
§ 3.159(c)(2).  Simply stated, the veteran's statements to 
not provide information that can be confirmed by the Board.  
For example, the veteran has indicated that he witnessed 
prisoner executions, but cannot recall the names of any of 
the executed and records obtained regarding the veteran's 
unit only provide negative evidence.  Detailed records 
obtained by the RO make no reference to these executions, 
riots, stabbings, or prisoner escapes.  Further, while the 
veteran has indicated he was stabbed, his medical records 
make not reference to this significant injury.  Simply 
stated, not only has the VA been unable to confirm the 
veteran's primary stressors, but evidence obtained after 
detailed searches provide negative evidence against his 
claim.  

Accordingly, the Board concludes that the existence of the 
stressor said to support a diagnosis of post-traumatic stress 
disorder is not supported by credible evidence.  See 
38 C.F.R. § 3.304(f).  As the preponderance of the evidence 
is against the claim for service connection for PTSD, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).     

ORDER

Service connection for PTSD is denied.


	                        
____________________________________________
	JOHN CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



